1.18



OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. Wayne wOvm, Pag 8


by a oounty offloial, it ig~his duty to oallaot eald
rd3fhThe tax oollsator or Clay Cou5ty being a fee off%
oer, whom  oaPlpoauetion~1s pai4 05 M annual roe baais,
b0 IS required to aoooa.,ror    said fee0 I5 hh3 report
to the oounty under the providozm    0r the imxlmm roe
bill atatutor. In this oo55eotlo5, we oall your atten-
tion to hrtioie 102 0r th0 Penal Code Or TEXTS,19~8,
whi0h provider 4 peaalty rar rdiw      0r ary oou5tp om-
aer to oolleot suoh fee6 allwed by law or who Call8 to
ohnrge up the iem that my bo 4tu under     lxiatlng law
orwho still Maita~ititthnt        wbe    due Werthe     lAwa
or who #hall fail to make tb report requlrod by l.81~.
            It Is therotor@ the oplnlon or this departmunt
that. the tax assessor-oolleotor i8 ohrge4 by lrprtith
0011~0tilrg  8ou r0r the ifming 0r laoh orrtl?i~mte br
rm&aptlon ma provided in Artiole 7387 R. 0. 8. 1985.
The oovani~do5er~~ oourt ha no arrtho&       to mire the
dIls0tf0n    0r~ this tee and the +ooounting r’0r,-   by
the tax wmessar-aollaator.
                                YOUM voxy tivrr